         Case 6:20-cv-01444-MK          Document 16       Filed 10/17/20      Page 1 of 2




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
William Arthur Warner
                              UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON – EUGENE DIVISION


                                                CASE NO. 6:20-cv-01444-MK
William Arthur Warner,

                       Plaintiff,               PLAINTIFF’S VOLUNTARY DISMISSAL WITH
                                                PREJUDICE OF DEFENDANT EQUIFAX
       v.                                       INFORMATION SERVICES, LLC PURSUANT
                                                TO FEDERAL RULE OF CIVL PROCEDURE 41
Equifax Information Services, LLC; Finco
TransUnion, LLC; Wilmington Trust,
National Association; and DOES 1 through
100 inclusive,

               Defendants.
TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

       PLEASE TAKE NOTICE THAT Plaintiff William Arthur Warner, pursuant to Federal
Rules of Civil Procedure, Rule 41(a)(1), hereby voluntary dismisses defendant Equifax
Information Services, LLC, with prejudice, as to all claims in this action.
       Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
       41(a) Voluntary Dismissal
       (1)     By the Plaintiff
               (A)     Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and
                       any applicable federal statute, the plaintiff may dismiss an action without a
                       court order by filing:
                       (i)     A notice of dismissal before the opposing party serves either an
                               answer or a motion for summary judgment.
   PLAINTIFF’S VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANTS EQUIFAX INFORMATION
                SERVICES, LLC PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
                                             -1-
          Case 6:20-cv-01444-MK      Document 16      Filed 10/17/20   Page 2 of 2




         Defendant Equifax Information Services, LLC have neither answered Plaintiff’s
Complaint nor filed a motion for summary judgment. Accordingly, Defendant Equifax
Information Services, LLC may be dismissed from the Complaint for all purposes and without an
Order.


                                                  PERRY, SHIELDS, CAMPBELL,
                                                  FLOYD, PLLC



Dated: October 17, 2020                    By:    /s/ Kyle W. Schumacher _____
                                                  Kyle W. Schumacher
                                                  Attorney for Plaintiff




   PLAINTIFF’S VOLUNTARY DISMISSAL WITH PREJUDICE OF DEFENDANTS EQUIFAX INFORMATION
                SERVICES, LLC PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41
                                             -2-
